Turner, Justice.
This suit was commenced by attachment against the defendant below as a non-resident, and publication ordered, notice to be given for six months.
It appears from the record that judgment was rendered about four months, and less than six months after notice published, or the order for notice to issue. This was owing, it is said, to the passage of an act altering the time of holding the court, and providing that the fall term should commence at an earlier day. This should not be construed to prejudice the absent defendant, who was notified to appear and answer six months, and not four months after notice, and was not bound to appear and answer sooner. The defendant may in such a case be required to appear after the time, but surely not before the time allowed him. And for this cause the judgment is reversed, and cause remanded for further proceedings in the court below, verdict and judgment set aside and venire de novo awarded.
It is deemed unnecessary to notice the other errors assigned, as the cause may come again into this court, after further proceedings which may be had in the court below.
Judge Trotter not having heard the argument, gave no opinion.